Asset Purchase Agreement

THIS AGREEMENT

dated the ____ day of November, 2007.



BETWEEN:

BLACKEDGE STRATEGIC CAPITAL AND CONSULTING LTD.



(the "Vendor")



OF THE FIRST PART

AND

:




PROJECT DEVELOPMENT PACIFIC, INC.

(the "Purchaser")



OF THE SECOND PART



WHEREAS:



A. The Vendor is the registered and beneficial owner of various mineral claims
(hereinafter the "Claims"), comprising 80 claims in ten Townships for a total of
99,240 hectares. The Claims of the Vendor are more particularly described in
Schedule "A" attached hereto and forming part of this Agreement;



B. The Vendor has agreed to sell and the Purchaser has agreed to purchase all of
the Claims of the Vendor in accordance with the terms of this Agreement.



NOW THEREFORE THIS AGREEMENT WITNESSES

that in consideration of the terms and covenants herein and other good and
valuable consideration, the receipt and sufficiency of which each party
acknowledges, the parties hereto agree as follows:





1. PURCHASE AND SALE OF ASSETS



1.1 Sale of Assets. Subject to the terms and conditions of this Agreement, the
Vendor hereby sells, assigns and transfers to the Purchaser, and the Purchaser
hereby purchases the Vendor's Claims.



1.2 Purchase Price. The purchase price payable by the Purchaser to the Vendor
for the Vendor's Claims shall consist of: a) a total of 10,000,000 shares of
common stock of the Purchaser at par value of $0.001 per share (the "Shares");
b) $500,000 USD (the "Purchase Price"); and c) a carried 3% Net Smelter Royalty.



1.3 Payment Schedule. The Payment Schedule shall be as follows:



(a) The Purchaser shall issue and deliver the Shares, fully paid and
non-assessable, in conjunction with and at the same time as the payment of the
purchase price installments, in ten installments consisting of one million
(1,000,000) Shares each.

(b) The Purchaser shall pay the Purchase Price in ten installments of $50,000
each, on or before June 30, 2008 (each payment of Purchase Price and transfer of
an installment of Shares shall be referred to as an "Installment"). Vendor
acknowledges that Purchaser must raise the cash through the sale of common stock
of the Purchaser.



1.4 Delivery and Transfer of Claims. Upon the payment of each of the ten
Installments, the Vendor shall deliver to the Purchaser, one-tenth of the of the
total number of the Claims unconditionally and free and clear of all liens,
charges, or encumbrances, except where disclosed. As each Installment is paid by
the Purchaser to the Vendor, the Vendor shall transfer those Claims represented
by a single Township, commencing with Township 49, and continuing in consecutive
order until all the Installments have been paid by the Purchaser to the Vendor,
and all of the Claims represented by each Township have been transferred by the
Vendor to the Purchaser. The Purchaser shall be responsible for the cost of
transferring the Claims. Each payment of an Installment and subsequent transfer
of all the Claims represented by a Township shall constitute a single Closing
hereunder. Each Closing shall take place at such time and place as the Parties
hereto shall mutually agree with the final Closing to occur on or before June
28, 2008.



2.

COVENANTS of the Parties





2.1 Covenants. The parties undertake to keep the information with respect to
this Agreement, the terms herein, and any related, underlying or subsequent
agreements (the "Information") confidential and not to directly or indirectly
disclose the Information at any time to any person or persons or use the
Information for any purpose whatsoever.

3. REPRESENTATIONS OF THE VENDOR



3.1 Representations. The Vendor represents and warrants to the Purchaser as
follows, with the intent that the Purchaser will rely on the representations in
entering into this Agreement, and in concluding the purchase and sale
contemplated by this Agreement:



(a) Capacity to Sell. The Vendor has the power and capacity to own and dispose
of the Claims, and to enter into this Agreement and carry out its terms to the
full extent;



(b) Authority to Sell. The execution and delivery of this Agreement, and the
completion of the transaction contemplated by this Agreement has been duly and
validly authorized by all necessary corporate action on the part of the Vendor,
and this Agreement constitutes a legal, valid and binding obligation of the
Vendor enforceable against the Vendor in accordance with its terms except as may
be limited by laws of general application affecting the rights of creditors;



(c) Sale Will Not Cause Default. Neither the execution nor delivery of this
Agreement, nor the completion of the purchase and sale contemplated by this
Agreement will:



(i) violate any of the terms and provisions of the constating documents or
bylaws or articles of the Vendor, or any order, decree, statute, bylaw,
regulation, covenant, restriction applicable to the Vendor or the Claims;



give any person the right to terminate, cancel or otherwise deal with the
Claims; or



(iii) result in any fees, duties, taxes, assessments or other amounts relating
to the Claims becoming due or payable other than any tax payable by the
Purchaser in connection with the purchase and sale and set forth in Schedule
3.1(c)(iii);



(d) Encumbrances. The Vendor owns and possesses and has a good marketable title
to the Claims free and clear of all legal claims, mortgages, liens, charges,
pledges, security interest, encumbrances or other claims except as disclosed on
Schedule 3.1(d);



(e) Litigation. There is no litigation or administrative or governmental
proceeding or inquiry pending or, to the knowledge of the Vendor, threatened
against or relating to the Claims, nor does the Vendor know of or have
reasonable grounds that there is any basis for any such action, proceeding or
inquiry;



(f) No Defaults. Except as otherwise expressly disclosed in this Agreement there
has not been any default in any obligation to be performed under any of the
Claims, which are in good standing and in full force and appropriate effect;



(g) Compliance with Laws. Vendor has held, and continues to hold, the Claims in
compliance with all applicable laws including but not limited to all applicable
land use and environmental laws and the Claims are valid for the use
contemplated therefore; and



(h) Good Standing. Prior to closing this Agreement, the Vendor will maintain, as
required, the Claims in good standing.



4. COVENANTS OF THE VENDOR



4.1 Procure Consents. The Vendor will diligently and expeditiously take all
steps necessary to and will obtain all necessary consents and shall file all
regulatory filings necessary to effect the transfer of the Claims.



4.2 Covenant of Indemnity. The Vendor will indemnify and hold harmless the
Purchaser from and against:



(a) any and all liabilities, whether known, unknown, accrued, absolute,
contingent or otherwise, existing at Closing which arise out of Vendor's
ownership of the Claims and operation of its business prior to Closing and which
are not agreed to be assumed by the Purchaser under this Agreement;



(b) any and all losses, claims, damages and costs incurred or suffered by the
Purchaser arising out of the breach or inaccuracy of any representation or
warranty of the Vendor contained in this Agreement; and



(c) any and all actions, suits, proceedings, demands, assessments, judgments,
costs and legal and other expenses incident to any of the foregoing.



4.3 Execution of all necessary documents. The Vendor will execute all necessary
documents including such assignments as the Purchaser may require to effect the
transfer of all of the Claims.



5. REPRESENTATIONS OF THE PURCHASER



5.1 Representations. The Purchaser represents and warrants to the Vendor as
follows, with the intent that the Vendor will rely on these representations and
warranties in entering into this Agreement, and in concluding the purchase and
sale contemplated by this Agreement:



(a) Status of Purchaser. The Purchaser is a corporation duly incorporated,
validly existing and in good standing and has the power and capacity to enter
into this Agreement and carry out its terms; and



(b) Authority to Purchase. The execution and delivery of this Agreement and the
completion of the transaction contemplated by this Agreement has been duly and
validly authorized by all necessary corporate action on the part of the
Purchaser, and this Agreement constitutes a legal, valid and binding obligation
of the Purchaser enforceable against the Purchaser in accordance with its terms
except as limited by laws of general application affecting the rights of
creditors.



> > (c) Restrictions on Resale. Purchaser and Vendor acknowledge that Purchaser
> > is a fully reporting company under the Securities Act of 1933 ("Securities
> > Act"), is subject to the reporting requirement of the Securities and
> > Exchange Commission ("Commission") pursuant to Sections 12, 13, 14 or 15(d)
> > of the Securities Exchange Act of 1934, as amended (the "Exchange Act") and
> > is current in its filings. Purchaser represents and warrants that the shares
> > of its common stock issued pursuant to this Agreement are restricted
> > securities under the Securities Act of 1933, as amended and are subject to
> > restrictions upon transfer. Currently, under Rule 144 of the Securities Act,
> > a non-affiliate (defined as someone who is not an officer, director or
> > holder of 10% or more of a company's common stock) is allowed to resell
> > shares after one (1) year, if such a sale is conducted through a market
> > transaction. Rule 144 is subject to revision by the Commission. The
> > certificates representing the Shares will contain a restrictive legend which
> > reads as substantially follows:



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED, OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED PURSUANT TO
AN EXEMPTION FROM REGISTRATION PERTAINING TO SUCH SECURITIES AND PURSUANT TO A
REPRESENTATION BY THE SECURITY HOLDER NAMED HEREIN THAT SAID SECURITIES HAVE
BEEN ACQUIRED FOR PURPOSES OF INVESTMENT AND NOT FOR PURPOSES OF DISTRIBUTION.
THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF REGISTRATION, OR THE AVAILABILITY OF AN EXEMPTION FROM SUCH
REGISTRATION. THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO EFFECTUATE TRANSFERS
ONLY IN ACCORDANCE WITH THE ABOVE INSTRUCTIONS.



 

6. COVENANTS OF THE PURCHASER



6.1 Consents. The Purchaser will at the request of the Vendor execute and
deliver such applications for consent and such assumption agreements, and
provide such information as may be necessary to obtain the consents referred to
in paragraph 4.1 and will assist and cooperate with the Vendor in obtaining the
consents.



6.2 Execution of all necessary documents. The Purchaser will execute all
necessary documents as the Vendor may require to effect the transfer of all of
the Claims.



6.3. Extraordinary Events Regarding Common Stock. In the event that the
Purchaser shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Shares shall, simultaneously with the happening of such event, be
adjusted by multiplying the the Shares by a fraction, the numerator of which
shall be the number of shares of Common Stock outstanding immediately prior to
such event and the denominator of which shall be the number of shares of Common
Stock outstanding immediately after such event, and the product so obtained
shall thereafter be the total numner of Shares. The Purchase Price, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described herein in this Section.



7. SURVIVAL OF REPRESENTATIONS AND COVENANTS



7.1 Vendor's Representations and Covenants. All representations, covenants and
agreements made by the Vendor in this Agreement or under this Agreement will,
unless otherwise expressly stated, survive closing and any investigation at any
time made by or on behalf of the Purchaser will continue in full force and
effect for the benefit of the Purchaser.



7.2 Purchaser's Representations and Covenants. All representations, covenants
and agreements made by the Purchaser in this Agreement or under this Agreement
will, unless otherwise expressly stated, survive closing and any investigation
at any time made by or on behalf of the Vendor and will continue in full force
and effect for the benefit of the Vendor.



8. LIABILITIES NOT ASSUMED



8.1 Liabilities Not Assumed. The Purchaser will not assume any liabilities of
the Vendor. The Purchaser will not be responsible for any liability of the
Vendor, past, present or future, relating to the Claims, and the Vendor will
indemnify and save harmless the Purchaser from and against any such liabilities
and any claims for the recovery thereof.



9. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASER



9.1 Conditions. All obligations of the Purchaser under this Agreement are
subject to the fulfillment of the following conditions:



(a) Vendor's Representations. The Vendor's representations contained in this
Agreement will be true.



(b) Vendor's Covenants

. The Vendor will have performed and complied with all agreements, covenants and
conditions as required by this Agreement.





(c) Consents.

The Purchaser will have received duly executed copies of the consents or
approvals referred to in paragraph 4.1 which said consents or approvals shall be
approved and executed by any and all such third parties (including any
governmental or other regulatory authority) necessary in order transfer the
Claims and vest ownership thereof in Purchaser.





9.2 Exclusive Benefit. The foregoing conditions are for the exclusive benefit of
the Purchaser and any such condition may be waived in whole or in part by the
Purchaser delivering to the Vendor a written waiver to that effect signed by the
Purchaser.



10. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE VENDOR



10.1 Conditions. All obligations of the Vendor under this Agreement are subject
to the fulfillment of the following conditions:



(a) Purchaser's Representations. The Purchaser's representations contained in
this Agreement will be true.



(b) Purchaser's Covenants. The Purchaser will have performed and complied with
all covenants, agreements and conditions as required by this Agreement.



(c) Consents of Third Parties. All consents or approvals required to be obtained
by the Vendor for the purpose of selling, assigning or transferring the Claims
have been obtained.



10.2 Exclusive Benefit. The foregoing conditions are for the exclusive benefit
of the Vendor and any such condition may be waived in whole or in part by the
Vendor delivering to the Purchaser a written waiver to that effect signed by the
Vendor.

11. GENERAL



11.1 Governing Law. This Agreement and each of the documents contemplated by or
delivered under or in connection with this Agreement are governed exclusively
by, and are to be enforced, construed and interpreted exclusively in accordance
with the laws of British Columbia which will be deemed to be the proper law of
the Agreement.



11.2 Professional Fees. Each of the parties will bear the fees and disbursements
of their respective lawyers, advisers and consultants engaged by them
respectively in connection with the transactions contemplated by this Agreement
prior to the closing.



11.3 Assignment. No party will assign this Agreement, or any part of this
Agreement, without the prior written consent of the other party. Any purported
assignment without the required consent is not binding or enforceable against
any party.



11.4 Enurement. This Agreement enures to the benefit of and binds the parties
and their respective successors and permitted assigns.



11.5 Notice. All notices required or permitted to be given under this Agreement
will be in writing and personally delivered to the address of the intended
recipient set out on the first page of this Agreement or at such other address
as may from time to time be notified by any of the parties in the manner
provided in this Agreement.



11.6 Further Assurances. The parties will execute and deliver all further
documents and take all further action reasonably necessary or appropriate to
give effect to the provisions and intent of this Agreement and to complete the
transactions contemplated by this Agreement.



11.7 Remedies Cumulative. The rights and remedies under this Agreement are
cumulative and are in addition to and not in substitution for any other rights
and remedies available at law or in equity or otherwise. Any party to this
Agreement may terminate this Agreement if any other party is in breach of or
defaults under any material term or condition of this Agreement or has made a
material misrepresentation in this Agreement. Although the failure of Purchaser
to make any or all Installments shall not constitute a breach hereunder, the
failure of Purchaser to make all Installments by June 28, 2008 shall constitute
grounds for Vendor to terminate this Agreement. In the event Vendor terminates
this Agreement on or after June 28, 2008, based on Purchaser's failure to make
all Installments, such termination shall have no effect on Purchaser's right,
title and interest in and to any Claims previously transferred to Purchaser
pursuant to previous payments of Installments by Purchaser. Purchaser's right,
title and interest in and to any Claims transferred to it by Vendor shall be
fully vested upon each Closing. No single or partial exercise by a party of any
right or remedy precludes or otherwise affects the exercise of any other right
or remedy to which that party may be entitled.



11.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and there are no representations, express or implied, statutory or
otherwise and no collateral agreements other than as expressly set out or
referred to in this Agreement.



11.9 Headings. The division of this Agreement into sections and the insertion of
headings are for convenience only and do not form part of this Agreement and
will not be used to interpret, define or limit the scope, extent or intent of
this Agreement.



11.10 Severability. Each provision of this Agreement is severable. If any
provision of this Agreement is or becomes illegal, invalid or unenforceable, the
illegality, invalidity or unenforceability of that provision will not affect the
legality, validity or enforceability of the remaining provisions of this
Agreement.



11.11 Schedules. The Schedules attached hereto form an integral part of this
Agreement.



11.12 Time of the Essence. Time will be of the essence of this Agreement.



11.13 Counterparts. This Agreement and all documents contemplated by or
delivered in connection with this Agreement may be executed and delivered by
facsimile or original and in any number of counterparts, and each executed
counterpart will be considered to be an original. All executed counterparts
taken together will constitute one agreement.

IN WITNESS WHEREOF

the parties have duly executed this Agreement by their duly authorized officers
effective the first day and year written above.



 

 

VENDOR: BLACKEDGE STRATEGIC CAPITAL AND CONSULTING LTD.

per:

_______________________

NAME:

TITLE:

PURCHASER: PROJECT DEVELOPMENT PACIFIC, INC.

per:

________________________

NAME:

TITLE:

SCHEDULE "A"

 

THIS IS SCHEDULE "A"

to the Asset Purchase Agreement.



 

 